DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations “a second vibration generator" (claim 18, line 1) and "a second mounts" (claim 20, line 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because implied language "are disclosed herein" is in line 1.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 7, 10, 15-16, and 22 are objected to because of the following informalities:  
In claim 7, line 3 "patch to body of the wearer" should be changed to --patch to the body of the wearer-- in order to clarify the claim. 
In claim 10, line 2 "a proximal end of the first and second arms" should be changed to --a proximal end of the first arm and a proximal end of the second arm-- in order to clarify the claim. 
In claims 15-16, line 1 in each instance "the body includes" should be changed to --the body of the patch includes-- in order to clarify the claim. 
In claim 22, line 1 in each instance "the body includes" should be changed to --the body of the patch includes-- in order to clarify the claim.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17-20, and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kopanic (7,300,409).
With respect to claim 17, Kopanic discloses a kit (col. 2, lines 64-66) comprising a patch (22, fig 2) having a body (30, fig 2) with a first side (side with 24 in fig 2) arranged to contact a body of a wearer (col. 4, lines 30-32), a second side (upper side, 34, fig 2) opposite the first side (see location opposite first side in fig 2), and first and second arms (see annotated fig 2 of Kopanic) arranged to attach the patch to the body of the wearer (arms contain adhesive to connect to the user’s skin), and a first vibration generator (38, fig 2) arranged to be attached to the body of the patch (col. 4, lines 28-30).
With respect to claim 18, Kopanic discloses a second vibration generator arranged to be 25removably attachable to the body of the patch (see col. 3, lines 9-11).
With respect to claim 19, Kopanic discloses the second side includes a first mount (36, fig 2), wherein each of the first and second vibration generators are attachable to the first mount (col. 5, lines 29-31, interchangeable motor/patches).
With respect to claim 20, Kopanic discloses the second side includes first and second mounts (col. 3, lines 9-11), wherein the first vibration generator is attachable to the first mount and the second vibration generator is attachable to the second mount (each motor mountable to a first and second patch).
With respect to claim 22, Kopanic discloses the body includes a pocket (space between 36 and 30 where the assembly 38 is inserted) arranged to receive each of the first and second vibration generators see 38 inserted in pocket fig 2).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 9-11, 13, 15, 19, 23-24, and 26-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kopanic (7,300,409) in view of Jensen (4,901,714).

    PNG
    media_image1.png
    268
    741
    media_image1.png
    Greyscale

Annotated fig 2 of Kopanic.
With respect to claim 1, Kopanic discloses a pain management device (entire device shown in fig. 2, col. 1, lines 17-23) comprising a patch (22, fig 2) having a body (30, fig 2) with a first side (side with 24 in fig 2) arranged to contact a body of a wearer (col. 4, lines 30-32), a second side (upper side, 34, fig 2) opposite the first side (see location opposite first side in fig 2), and first and second arms (see annotated fig 2 of Kopanic) arranged to attach the patch to the body of the wearer (arms contain adhesive to connect to the user’s skin), and a first vibration generator (38, fig 2) arranged to be attached to the body of the patch (col. 4, lines 28-30) but is silent regarding the arms being stretchable.
However, Jensen teaches a therapeutic patch (10, fig 1) with arms (extended portion of 10 from central element 20) made of stretchable non-woven polypropylene (see col. 1, lines 56-58 and col. 2, lines 15-17).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the body of the patch of Kopanic to be stretchable as taught by Jensen so as to provide a material that will adhere to the skin as it is flexed regardless of the direction of flexing (col. 1, lines 57-58 of Jensen).
With respect to claim 2, the modified Kopanic shows the vibration generator is removably attached (removable fashion, col 4, lines 27-30 of Kopanic) to a central region of the second side of the patch (see annotated fig 2 of Kopanic above), wherein the first and second arms extend outwardly from the central region (see the arms extending from the central region in fig 2).
With respect to claim 3, the modified Kopanic shows a portion of each of the first and second arms (the entire arm is stretchable polypropylene by modification from Jensen) is formed of a stretchable material (non-woven polypropylene as modified by Jensen).
With respect to claim 4, the modified Kopanic shows each of the first and second arms is formed of a stretchable material (non-woven polypropylene as modified by Jensen).
With respect to claim 5, the modified Kopanic shows the patch is formed of a stretchable material (non-woven polypropylene as modified by Jensen).
With respect to claim 6, the modified Kopanic shows a portion of the first side of the body (the side of 32, fig 2) is sticky (adhesive layer, 24, fig 2).
With respect to claim 9, the modified Kopanic shows each of the first and second arms includes a stretching zone (material modification by Jensen above in claim 1, the patch body is a stretchable material).
With respect to claim 10, the modified Kopanic shows the stretching zone of each of the first and second arm is formed at a proximal end (see annotated fig 2 of Kopanic) of the first and second arms (material modification by Jensen above in claim 1, the patch body is a stretchable material).
With respect to claim 11, the modified Kopanic shows the second side includes a mount (36, fig 2 of Kopanic) arranged to attach the vibration generator to the patch (col. 4, lines 28-30 of Kopanic).
With respect to claim 13, the modified Kopanic shows at least a portion of the patch is formed of a flexible material (see modification by Jensen in claim 1, the polypropylene is flexible).
With respect to claim 15, the modified Kopanic shows the body includes a pocket (space between 36 and 30 where the assembly 38 is inserted in fig 2 of Kopanic) arranged to receive each of the first and second vibration generators see 38 inserted in pocket fig 2 of Kopanic).
With respect to claim 19, if there is any doubt that Kopanic discloses the first and second vibration generators are attachable to the first mount it would be an obvious design choice to duplicate the first mount of Kopanic to be the same on both patches in the kit. Therefore, the motor/battery assembly would be interchangeable for the kit.
With respect to claim 23, Kopanic discloses all the elements as claimed above but lacks the first and second arms are stretchable.
However, Jensen teaches a therapeutic patch (10, fig 1) with arms (extended portion of 10 from central element 20) made of stretchable non-woven polypropylene (see col. 1, lines 56-58 and col. 2, lines 15-17).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the body of the patch of Kopanic to be stretchable as taught by Jensen so as to provide a material that will adhere to the skin as it is flexed regardless of the direction of flexing (col. 1, lines 57-58 of Jensen).
With respect to claim 24, Kopanic discloses all the elements as claimed above but lacks the patch is formed of a flexible material.
However, Jensen teaches a therapeutic patch (10, fig 1) with arms (extended portion of 10 from central element 20) made of stretchable non-woven polypropylene (see col. 1, lines 56-58 and col. 2, lines 15-17).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the body of the patch of Kopanic to be stretchable as taught by Jensen so as to provide a material that will adhere to the skin as it is flexed regardless of the direction of flexing (col. 1, lines 57-58 of Jensen).
With respect to claim 26,  Kopanic discloses pain management device (col. 1, lines 17-23) the device of Kopanic would inherently perform the method (col. 3, lines 29-33) of attaching a patch (22, fig 2) having a body (30, fig 2) with a first side (side with 24 in fig 2) arranged to contact a body of a wearer (col. 4, lines 30-32), a second side (upper side, 34, fig 2) opposite the first side (see location opposite first side in fig 2), and first and second arms (see annotated fig 2 of Kopanic) arranged to attach the patch to the body of the wearer (arms contain adhesive to connect to the user’s skin), and operating a first vibration generator (38, fig 2) arranged to be attached to the body of the patch (col. 4, lines 28-30) but is silent regarding the arms being stretchable.
However, Jensen teaches a therapeutic patch (10, fig 1) with arms (extended portion of 10 from central element 20) made of stretchable non-woven polypropylene (see col. 1, lines 56-58 and col. 2, lines 15-17).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the body of the patch of Kopanic to be stretchable as taught by Jensen so as to provide a material that will adhere to the skin as it is flexed regardless of the direction of flexing (col. 1, lines 57-58 of Jensen).
With respect to claim 27, the modified Kopanic shows the step of attaching the vibration generator to the patch (removable fashion, col 4, lines 27-30 and col. 3, lines 29-33 of Kopanic).
With respect to claim 28, the modified Kopanic shows the step of attaching the vibration generator to the patch includes attaching the vibration generator to a mount (36, fig 2 of Kopanic) on the patch (removable fashion, col 4, lines 27-30 and col. 3, lines 29-33 of Kopanic).
With respect to claim 29, the modified Kopanic shows the step of attaching includes attaching first and second arms of the patch (see annotated fig 2 of Kopanic) to the body of the wearer (col. 3, lines 29-33 of Kopanic).
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kopanic in view of Jensen as applied to claim 1 above, and further in view of Lee (2016/0058380).
With respect to claim 7, the modified Kopanic shows the patch having an adhesive layer (24, fig 2 of Kopanic), but lacks a plurality of adhesive layers attached to the first side.
However, Lee teaches a therapeutic device (300, fig 9) with a patch (322, fig 10) comprising a plurality of adhesive layers (multilayer adhesive pad; 324, 326, 328, fig 10) arranged to attach the patch to body of the wearer ([0200], lines 13-16).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the patch of the modified Kopanic to have multiple layers as taught by Lee so as to provide support and comfort to the patient from the electronics housing (see [0186], lines 1-3 of Lee).
Claim(s) 8 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kopanic in view of Jensen as applied to claims 1 and 17 above, and further in view of Marton (2019/0015295).
With respect to claim 8, the modified Kopanic shows the vibration generator includes a housing (casing 39, fig 2) having a vibration motor (44, fig 2) and a battery (40, fig 2) but lacks a circuit board.
However, Marton teaches a therapeutic vibration device (100, fig 8) with a circuit board (402, fig 8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the housing of the modified Kopanic to include a circuit board as taught by Marton so as to have all the electronic components in one central location without unnecessary wires and cables.
With respect to claim 25, the modified Kopanic shows the vibration generator includes a housing (casing 39, fig 2) having a vibration motor (44, fig 2) and a battery (40, fig 2) but lacks a circuit board.
However, Marton teaches a therapeutic vibration device (100, fig 8) with a circuit board (402, fig 8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the housing of the first and second generators of modified Kopanic to include a circuit board as taught by Marton so as to have all the electronic components in one central location without unnecessary wires and cables.
Claim(s) 12 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kopanic in view of Jensen as applied to claims 1 and 17 above, and further in view of Redding (6,908,448) and Off (2004/0254507).
With respect to claim 12, the modified Kopanic shows the mount but lacks a bayonet mount.
However, Redding teaches a device (300, fig 15) with a threaded connection (col. 18, lines 57-60) between a patch cap (210, fig 9) and a transducer (201, fig 9).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mount of the modified Kopanic to include a threaded connection as taught by Redding so as to provide a sturdy fastening and avoid unwanted disconnection between the parts.
Further, the modified Kopanic discloses a threaded mount, but lacks the mount being bayonet.
However, Off teaches a vibration device (10, fig 1) with a bayonet mount (see [0022], lines 3-6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the mount of the modified Kopanic with the bayonet mount as taught by Off so as to replace one well-known twisted connection with another for fastening two parts together.
With respect to claim 21, the modified Kopanic shows the first mount but lacks a bayonet mount.
However, Redding teaches a device (300, fig 15) with a threaded connection (col. 18, lines 57-60) between a patch cap (210, fig 9) and a transducer (201, fig 9).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first mount of the modified Kopanic to include a threaded connection as taught by Redding so as to provide a sturdy fastening and avoid unwanted disconnection between the parts.
Further, the modified Kopanic discloses a threaded mount, but lacks the first mount being bayonet.
However, Off teaches a vibration device (10, fig 1) with a bayonet mount (see [0022], lines 3-6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the first threaded mount of the modified Kopanic with the bayonet mount as taught by Off so as to replace one well-known twisted connection with another for fastening two parts together.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kopanic in view of Jensen as applied to claim 1 above, and further in view of Bellingham (5,109,874).
With respect to claim 14, the modified Kopanic shows all the elements as claimed above but lacks the patch having a length of between about 3 inches and about 5.5 inches and a width of between about 2 inches and about 4.5 inches.
However, Bellingham teaches a patch (10, fig 3) with a length of 4 inches and a width of  2 inches (see claim 5, lines 1-4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the patch the modified Kopanic to be the claimed size as taught by Bellingham as an obvious design choice to provide a small patch applicable on many parts of the body.
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kopanic in view of Jensen as applied to claim 1 above, and further in view of Redding (6,908,448).


    PNG
    media_image2.png
    406
    431
    media_image2.png
    Greyscale







Annotated fig 7 of Redding.
With respect to claim 16, the modified Kopanic shows two arms as claimed above but lacks a third arm arranged to attach the patch to the body of the wearer.
However, Redding teaches a therapeutic patch (2, fig 7) with three arms (see annotated fig 7 of Redding) extending from a central location (13, fig 7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the patch of the modified Kopanic to include 3 arms as taught by Redding so as to provide a larger surface area for better adherence to the user’s skin.
Claim(s) 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kopanic in view of Jensen as applied to claim 26 above, and further in view of Stenvall (3,888,247).
With respect to claim 30, the modified Kopanic shows the step of attaching the first and second arms (arms contain adhesive to connect to the user’s skin) but lacks stretching 30the first and second arms.
However, Stenvall teaches a bandage (10, fig 1) when in used is stretched over a wound (see col. 1, lines 27-30) to attach to the user (col 1, lines 25-26).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the attaching step to include stretching the first and second arms as taught by Stenvall so as to make the patch taut to fit accurately over the intended area to receive the therapy.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Goodman (2022/0087891), Bhatti (2021/0393478), Brown (11,077,015), Leftly (2016/0175187), Rowan (2014/0243589), Ehrenreich (2014/0228721), and Kopanic (7,182,739) are cited to show additional therapeutic patches.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E BALLER whose telephone number is (571)272-8153. The examiner can normally be reached Monday - Friday 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KELSEY E BALLER/Examiner, Art Unit 3785                                                                                                                                                                                                        
/TU A VO/Primary Examiner, Art Unit 3785